Citation Nr: 1014101	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-29 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from July 1956 to April 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In February 2010, in support of his claim, the Veteran 
testified at a video conference before the undersigned Acting 
Veterans Law Judge of the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss had its 
initial onset in service as a result of acoustic trauma 
sustained in service.  At his Board hearing, he reported that 
his hearing loss had its onset when he walked behind a 75-
millimeter recoilless rifle that fired.  He stated that he 
received treatment at the infirmary for hearing loss.  

Although the Veteran contends that his hearing loss was 
present at the time of his separation from service, his 
service medical records do not demonstrate hearing loss. On 
examination at separation from service, audiometric 
examination revealed hearing that was normal for VA purposes. 
See 38 C.F.R. § 3.385 (2009).

Post-service records show that the Veteran has bilateral 
hearing loss for VA compensation purposes, which the Veteran 
attributes to a history of in-service noise exposure.  The 
Board finds his statements regarding this incident as 
credible as this is certainly in accordance with military 
service.  Further, the Veteran is competent to report such 
things as decreased hearing.  

In October 2005, the Veteran was afforded a VA audiological 
evaluation.  The examiner opined that it was less likely than 
not that the Veteran's hearing loss was caused by or a result 
of in-service acoustic trauma, citing the lack of any 
clinical tests showing hearing loss for a dozen years after 
service.  

In this regard, the Board notes that the absence of in-
service evidence of hearing disability during service (i.e., 
one meeting the requirements of section 3.385, as noted 
above) is not fatal to the claim.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  Evidence of a current hearing 
loss disability and a medically sound basis for attributing 
that disability to service may serve as a basis for a grant 
of service connection for hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).

In light of the Veteran's competent and credible report of a 
continuity of diminished hearing acuity since service, the 
Board finds that the October 2005 VA examination report is 
not adequate for rating purposes because it did not take into 
consideration the Veteran's report of in-service injury and 
instead relied on the absence of evidence in the Veteran's 
service medical records to provide a negative opinion.  See 
Dalton v. Nicholson, 21 Vet. App. 23 (2007)

Accordingly, the case is REMANDED for the following action:

1.	The AMC should arrange for the Veteran 
to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any 
hearing loss found to be present.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
indicated studies should be performed 
and all findings should be reported in 
detail.  The examiner should comment on 
the Veteran's report regarding the 
onset and continuity of his hearing 
loss since service and opine as to 
whether it is at least as likely as not 
that the Veteran's hearing loss is 
related to or had its onset during 
service, and particularly, to his 
report of in-service acoustic trauma.  
In doing so, the examiner must offer an 
explanation that cannot be based solely 
on the absence of hearing loss 
disability for VA purposes at 
separation.  The rationale for any 
opinion expressed should be provided in 
a legible report.  

2.	Thereafter, the AMC should adjudicate 
the Veteran's claim.  If the benefit 
sought on appeal is not granted, the RO 
should issue the Veteran and his 
representative a supplemental statement 
of the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

